DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of species where the compound of is 
    PNG
    media_image1.png
    164
    277
    media_image1.png
    Greyscale
 in the reply filed on April 20, 2022 is acknowledged. This corresponds to X=NR14, Y=CR5R6, R1=R2=R3=R4=R5= R6=R7=R8=R9=R10=R11=R13=R14=hydrogen, R12=CORa, where Ra= hydrogen, thereby making CORa a formyl group.
Claims 4 and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 14 both recite that R12 can be selected from two options; however, their parent claims only recite one choice for R12. Thus these dependent claims recite a broader scope for R12 than their parent claims.  Claims 6-7 and 14-15 also recite C1-4alkyl as an option for Ra, but these substituents are not embraced by the options for Ra in the parent claims. Thus these dependent claims recite a broader scope for Ra than their parent claims.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Einziger et al. (US PGPub No. 2017/0260133 – see IDS) in view of Trumbore et al. (US PGPub No. 2014/0017182).
Einziger et al. teach the desire of individuals to correct skin damage from the sun and provide an anti-aging effect by employing skin brightening agents (see paragraph 3). They go on to teach a method of skin brightening in a subject comprising the step of contacting a subject with one of three compounds where one of the compounds is  
    PNG
    media_image1.png
    164
    277
    media_image1.png
    Greyscale
 (see claims 21-22). Einziger further teach compositions with their compounds included along with a cosmetically or pharmaceutically acceptable carrier (see paragraph 166). The contacting of a subject with 
    PNG
    media_image1.png
    164
    277
    media_image1.png
    Greyscale
in order to induce melanocyte apoptosis is also recited by Einziger et al. (see claim 26). Melanocyte apoptosis is taught to be a way in which skin brightening is achieved (see paragraph 76). Treating UV induced damage or UV induced signs of aging are not explicitly recited.
Trumbore et al. teach the reduction in UV induced skin damage by applying active compounds that act by brightening the skin via the induction of melanocyte apoptosis to provide a more even skin tone (see abstract and paragraph 70). They additionally note that the ultraviolet light from the sun is responsible for photoaging in skin (see paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the methods of Einziger et al. specifically for  brightening skin to combat UV induced skin damage and aging signs. This choice would have been obvious in light of Trumbore et al. who connect the ultraviolet light of the sun, specifically to unwanted skin damage and skin aging. Therefore claims 1-3, 5-11, and 13-16 are obvious over Einziger et al. in view of Trumbore et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-11, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,131,631 in view of Trumbore et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a method of brightening skin or inducing melanocyte apoptosis in a subject by contacting the subject with a compound where 
    PNG
    media_image1.png
    164
    277
    media_image1.png
    Greyscale
is recited as one of three compounds from which to choose. nor is the presence of vehicle.
Trumbore et al. teach the reduction in UV induced skin damage by applying active compounds that act by brightening the skin via the induction of melanocyte apoptosis to provide a more even skin tone (see abstract and paragraph 70). They additionally note that the ultraviolet light from the sun is responsible for photoaging in skin (see paragraph 2). Pharmaceutically and cosmetically acceptable vehicles are taught to facilitate application of the active compounds (see paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the methods of the patented claims specifically for brightening skin to combat UV induced skin damage and aging signs. This choice would have been obvious in light of Trumbore et al. who connect the ultraviolet light of the sun, specifically to unwanted skin damage and skin aging that is treated by skin brightening and melanocyte apoptosis. In addition, it also would have been obvious to include a vehicle as taught by Trumbore et al. as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 1-3, 5-11, and 13-16 are obvious over claims 1-4 of U.S. Patent No. 10,131,631 in view of Trumbore et al. 

Claims 1-3, 5-11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-10, and 12 of copending Application No. 17/554725 or claims 1-2 of copending Application No. 17/409702, each separately in view of Trumbore et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a method of brightening skin in a subject by contacting the subject with a compound where 
    PNG
    media_image1.png
    164
    277
    media_image1.png
    Greyscale
is recited as one of three to twelve compounds from which to choose. Treating UV induced damage or UV induced signs of aging are not explicitly recited nor is the presence of vehicle.
Trumbore et al. teach the reduction in UV induced skin damage by applying active compounds that act by brightening the skin via the induction of melanocyte apoptosis to provide a more even skin tone (see abstract and paragraph 70). They additionally note that the ultraviolet light from the sun is responsible for photoaging in skin (see paragraph 2). Pharmaceutically and cosmetically acceptable vehicles are taught to facilitate application of the active compounds (see paragraph 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the methods of the copending claims specifically for brightening skin to combat UV induced skin damage and aging signs. This choice would have been obvious in light of Trumbore et al. who connect the ultraviolet light of the sun, specifically to unwanted skin damage and skin aging that is treated by skin brightening. In addition, it also would have been obvious to include a vehicle as taught by Trumbore et al. as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 1-3, 5-11, and 13-16 are obvious over claims 1-3, 5-6, 8-10, and 12 of copending Application No. 17/554725 or claims 1-2 of copending Application No. 17/409702, each separately in view of Trumbore et al. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615